Exhibit 99.3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of Pingtan Lanhua School We have audited the accompanying balance sheet of Pingtan Lanhua School (referred to as the “Company”) as of December 31, 2010 and the related statements of operations, members’ equity, and cash flows for the year ended December 31, 2010.These financial statements are the responsibility ofthe Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amount and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010, and the results of their operations and their cash flows for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/Sherb &Co., LLP Certified Public Accountants New York, New York August 15, 2011 - 1 - PINGTAN LANHUA SCHOOL BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - Prepaid expenses and other assets Total Current Assets Restricted cash Property and equipment, net Total Assets $ $ LIABILITIES AND MEMBERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Taxes payable Deferred revenue Total Current Liabilities MEMBERS' EQUITY Members' equity Accumulated deficit ) ) Other comprehensive income - foreign currency Total Members' Equity Total Liabilities and Members' Equity $ $ The accompanying notes are an integral part of these financial statements. - 2 - PINGTAN LANHUA SCHOOL STATEMENTS OF OPERATIONS For the Three Months Ended March 31, For the Year Ended December 31, (Unaudited) (Unaudited) Revenues $ $ $ Cost of revenues Gross Profit ) Bad debt expense - - General and administrative expense OPERATING INCOME (LOSS) ) ) OTHER INCOME: Other income (expense) 55 ) ) Gain on investment - - Subsidy income - - Interest income - Total OtherIncome ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAXES - - - NET INCOME (LOSS) $ $ ) $ ) The accompanying notes are an integral part of these financial statements. - 3 - PINGTAN LANHUA SCHOOL STATEMENTS OF MEMBERS’ EQUITY Members' Equity Accumulated Deficit Other Comprehensive Income Total Equity Balance, December 31, 2009 $ $ ) $ $ Imputed rental expense Comprehensive income: Net loss for the year - ) - ) Other comprehensive income, net of tax: Foreign currency translation adjustment Comprehensive loss - - - ) Balance, December 31, 2010 ) Imputed rental expense Comprehensive income: Net income for the three months ended - - Other comprehensive income, net of tax: Foreign currency translation adjustment Comprehensive income - - - Balance, March 31, 2011 (unaudited) $ $ ) $ $ The accompanying notes are an integral part of these financial statements. - 4 - PINGTAN LANHUA SCHOOL STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, For the Year Ended December 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Gain on the sale of equity method investment - - ) Depreciation Bad debt expense - - Imputed rental expense Changes in assets and liabilities: Accounts receivable ) - - Due from related parties - ) Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) Other payable ) Taxes payable 59 ) ) Deferred revenue NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash ) ) ) Proceeds from the sale of equity method investment - - Purchase of property and equipment ) ) ) NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of related party advances - ) ) NET CASH USED IN FINANCING ACTIVITIES - ) ) EFFECT OF EXCHANGE RATE ON CASH NET INCREASE (DECREASE) IN CASH ) ) CASH- beginning of period CASH - end of period $ $ $ The accompanying notes are an integral part of these financial statements. - 5 - PINGTAN LANHUA SCHOOL NOTES TO THE FINANCIAL STATEMENTS MARCH 31, 2, 2010 NOTE 1 – ORGANIZATION AND OPERATIONS Pingtan Lanhua School（“Lanhua School” or the “Company”）was established in 1998 by three individuals: Qiming Weng, Xingbiao Lin, and Qiudeng Chen. The school is located at Lianhua Mountain, Lancheng Village, Pingtan County, Fuzhou City, Fujian Province, China.Lanhua School operates on a 447,477 square foot campus which includes all buildings, sports facilities and other structures andinfrastructure improvements locatedon this land. After 10 years of development, Lanhua School has approximately 3,500 students and approximately 200 teachers and support staff encompassing 6 grades and 60 classes under middle school and high school sections.Lanhua School offers unified national education curriculum, such as language, mathematics, physics, English, history and biology. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The accompanying financial statements as of and for the three month periods ended March 31, 2011 and 2010 are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods presented.Interim results are not necessarily indicative of the results for the full year. Foreign currency translation The Company’s functional currency is the Chinese Renminbi (“RMB”).In accordance with Section 830-20-35 of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), the financial statements have been translated into United States dollars using period-end rates of exchange for assets and liabilities, and average rates of exchange for the period for revenues, costs, and expenses.Net gains and losses resulting from foreign exchange transactions are included in the statements of operations.Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in other comprehensive income or loss. The RMB is not a fully convertible currency.All foreign exchange transactions involving RMB must take place either through the People’s Bank of China (the “PBOC”) or other institutions authorized to buy and sell foreign exchange.The exchange rate adopted for the foreign exchange transactions are the rates of exchange quoted by the PBOC, which are determined largely by supply and demand.Translation of amounts from RMB into United States dollars (“US$”) has been made at the following exchange rates for the respective periods: Year ended December 31, 2010 Balance sheet RMB 6.66118 to US$1.00 Statements of operations, members’ equity and cash flows RMB 6.77875 to US$1.00 Three months ended March 31, 2011 Balance sheet RMB 6.5501 to US$1.00 Statement of operations, members’ equity and cash flows RMB 6.5713 to US$1.00 Three months ended March 31, 2010 Statement of operations, members’ equity and cash flows RMB 6.8191 to US$1.00 Use of estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include the estimated useful lives of property and equipment.Actual results could differ from those estimates. - 6 - PINGTAN LANHUA SCHOOL NOTES TO THE FINANCIAL STATEMENTS MARCH 31, 2, 2010 Cash and cash equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. Restricted cash Restricted cash pertains to cash on deposit in a bank account which is directly supervised by the Ministry of Finance of People’s Republic of China.This bank account requires a minimum balance which is not less than either 15% of the Company’s revenues or the aggregate amount of three months’ salaries for all of the Company’s employees. At March 31, 2011 and December 31, 2010, restricted cash amounted to $153,201 and $51,907, respectively. Property and equipment Property and equipment are recorded at cost.Expenditures for major additions and betterments are capitalized.Maintenance and repairs are charged to operations as incurred.Depreciation of property and equipment is computed using the straight-line method (after taking into account their respective estimated residual values) over the assets’ estimated useful lives.Upon sale or retirement of property and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in operations.Leasehold improvements, if any, are amortized on a straight-line basis over the lease period or the estimated useful life, whichever is shorter.Upon becoming fully amortized, the related cost and accumulated amortization are removed from the accounts. Impairment of long-lived assets In accordance with ASC 360, “Property, Plant, and Equipment”, the Company’s long-lived assets, which include property, equipment and automobiles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company assesses the recoverability of its long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts.Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets.Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable.If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives.The Company determined that there were no impairments of long-lived assets as of March 31, 2011 and December 31, 2010. Fair value of financial instruments The Company has adopted ASC Topic 820, “Fair Value Measurements”, for its financial instruments.The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties. The carrying amounts of the Company’s financial assets and liabilities, such as cash, accounts receivable, prepayments and other current assets, accounts payable, accrued expenses and taxes payable approximate their fair values because of the short maturity of these instruments. Revenue recognition The Company follows the guidance of the United States Securities and Exchange Commission’s Staff Accounting Bulletin (“SAB”) No. 101 “Revenue Recognition” (“SAB 101”), as amended by SAB No. 104 (“SAB 104”) for revenue recognition.Revenue is recognized when earned and is reported net of refunds.The primary sources of the Company’s revenues are as follows: i. Tuition:Tuition is generally paid in advance and is initially recorded as deferred revenue. The Company collects tuition twice a year, during the months of September and February. Tuition is refundable to students if they should withdraw, or be unable to complete their required courses. Tuition revenue for basic education services to middle school and high school is recognized ratably as the services are rendered, and is reported net of related surcharges and tuition refunds. - 7 - PINGTAN LANHUA SCHOOL NOTES TO THE FINANCIAL STATEMENTS MARCH 31, 2, 2010 ii. Dormitory fee: The Company provides dormitory services to the students and recognizes revenue ratably as the services are rendered. Deferred revenue reflects the unearned portion of the above sources of revenue. Income taxes The Company accounts for income taxes under ASC 740, “Expenses – Income Taxes”. ASC 740 requires the recognition of deferred tax assets and liabilities for both the expected impact of differences between the financial statements and the tax basis of assets and liabilities, and for the expected future tax benefit to be derived from tax losses and tax credit carry forwards. ASC 740 additionally requires the establishment of a valuation allowance to reflect the likelihood of realization of deferred tax assets. All Company operations are in the PRC and are governed by the Income Tax Law of the People’s Republic of China and local income tax laws (the PRC Income Tax Law”). Pursuant to the PRC Income Tax Law, the Company is subject to tax at a maximum statutory rate of 25% (inclusive of state and local income taxes). The table below summarizes the reconciliation of the Company’s income tax provision (benefit) computed at the statutory rate and the actual tax provision: For the Three Months Ended March 31 Year Ended December 31, (Unaudited) (Unaudited) Income tax (benefit) provisionat the statutory rate $ $ ) $ ) Permanent differences (Decrease) increase of deferred tax asset ) ) Tax provision $
